5/28/2019                               Law Office ofDocument
                       Case 1:19-cv-03539-PKC        Subhan Tariq, PLLC
                                                                    19-3Mail Filed
                                                                             - Fwd: Apple Record 18183634
                                                                                     05/28/19      Page 1 of 2


                                                                                             Subhan Tariq <subhan@tariqlaw.com>



  Fwd: Apple Record 18183634
  1 message

  Anthony Musto <anthony@amustolaw.com>                                                                   Mon, Apr 22, 2019 at 6:21 PM
  To: Subhan Tariq <subhan@tariqlaw.com>



    ---------- Forwarded message ---------
    From: <lawenforcement@apple.com>
    Date: Fri, Oct 19, 2018 at 3:20 PM
    Subject: Apple Record 18183634
    To: <anthony@amustolaw.com>


    Hello Mr. Musto,

    We spoke by phone a few days ago. You clarified that your subpoena on behalf of Mr. Bah is an effort to obtain store
    video and prior reports involving Mr. Bah in Apple Store incidents.

    I’ve confirmed that any store video of this incident was requested after the retention period (usually 30 days). There is no
    video to produce.

    The person who wrote the Loss Prevention Incident Report (J. Beswick) is an employee of the Security Industry
    Specialists, Inc.
    “SIS” can be reached here:

    Security Industry Specialists, Inc.
    6071 Bristol Parkway
    Culver City, CA 90230
    (310) 215-5100

    Apple does not retain arrest reports, so after a reasonable search, Apple is not able to locate any responsive
    information.

    This information was prepared by Apple personnel in the ordinary course of business and was obtained during a
    reasonable search of Apple data based on the information provided to us for identification.


    Kind regards,

    Greg C.
    Apple Privacy & Law Enforcement Compliance
    lawenforcement@apple.com
    http://www.apple.com/privacy/

    For more information about Apple’s Legal Process Guidelines for U.S. Law Enforcement, please visit:
    http://www.apple.com/legal/privacy/law-enforcement-guidelines-us.pdf

    ******************************************************************************

    This transmission may contain confidential information intended only for the person(s) named above. Any other distribution, re-
    transmission, copying or disclosure is strictly prohibited. If you have received this transmission in error, please
    notify lawenforcement@apple.com immediately and delete this file/message from your system.




    --

https://mail.google.com/mail/u/2?ik=8b469fa439&view=pt&search=all&permthid=thread-f%3A1631554585529431241&simpl=msg-f%3A16315545855…   1/2
5/28/2019                             Law Office ofDocument
                  Case 1:19-cv-03539-PKC           Subhan Tariq, PLLC
                                                                  19-3Mail Filed
                                                                           - Fwd: Apple Record 18183634
                                                                                   05/28/19      Page 2 of 2
    Anthony W. Musto, Esq.
    The Law Oﬃce of Anthony W. Musto
    749 South Street
    Roslindale, MA 02131
    anthony@amustolaw.com
    (t) 617-992-6159|(f) 617-830-0514




https://mail.google.com/mail/u/2?ik=8b469fa439&view=pt&search=all&permthid=thread-f%3A1631554585529431241&simpl=msg-f%3A16315545855…   2/2
